Finch, J. (dissenting).
I dissent and vote to affirm upon the ' ground that the city was under an obligation to see that the bridle path was restored to its previous safe condition before being opened to the public, after the unsafe condition was created by the city, - even though through an independent contractor. The path being found open by the plaintiff, it was incumbent upon the municipality to show, not only that the guards had not been removed by it, but also that it had taken the proper measures to keep them there.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.